IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-08-00334-CV

            IN THE MATTER OF THE MARRIAGE OF
     THERESA MARGARITA MATA AND RICHARD A. MATA,
    AND IN THE INTEREST OF C.N.M. AND T.A.M.M., CHILDREN


                           From the 414th District Court
                             McLennan County, Texas
                            Trial Court No. 2008-471-5


                           MEMORANDUM OPINION


       The Clerk of this Court notified the parties that the appellant’s brief was overdue

in this cause and that the appeal may be dismissed if an appropriate response was not

filed within twenty-one days. No response has been received. Accordingly, the appeal

is dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3.



                                                         FELIPE REYNA
                                                         Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed April 8, 2009
[CV06]